DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-8, 10-11, 14-20 have been considered but are moot due to the grounds of rejection necessitated by amendments to the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowny et al. (US 2016/0315900; “Rowny”).
Regarding claim 1, Rowny teaches a system for processing messages comprising: 
one or more processors; and a memory in communication with the one or more processors [Rowny ¶ 0084: processors executing instructions stored in memory], the memory comprising: 
a communications module [Rowny ¶ 0036: computing device 104 includes a multi-channel messaging subsystem 112 that is programmed to handle receipt, processing, and output of the message over either or both of the communication channels 106 and 108] having instructions that when executed by the one or more processors cause the one or more processors to receive a first incoming message via a first transmission protocol having a first incoming temporary identifier value [Rowny ¶ 0071: receiving device 506 receives a message 524 containing identifier (see ¶ 0069: message is generated by inserting/appending/concatenating the identifier into the message) ¶ 0033: message is received over two communication channels, e.g., IP and PSTN (i.e. a first message may be received over first transmission protocol and second message over second transmission protocol)] and receive a second incoming message via a second transmission protocol having a second incoming temporary identifier value [Rowny ¶ 0072: recipient device 506 can receive a second instance of the message (536), containing identifier; (see ¶ 0069: message is generated by inserting/appending/concatenating the identifier into the message); ¶ 0033: message is received over two communication channels, e.g., IP and PSTN (i.e. a first message may be received over first transmission protocol and second message over second transmission protocol)], 
wherein the first incoming temporary identifier value identifies information within the first incoming message and the second incoming temporary identifier value identifies information within the second incoming message [Rowny ¶ 0009: unique identifier can be a recipient identifier for the client computing device, a sender identifier for the other client computing device, and an interaction identifier that is unique to messages associated with the recipient identifier and the sender identifier; ¶ 0011: The recipient identifier and the sender identifier can be included in the message, and the interaction identifier is added to the identified message as the at least a portion of the unique identifier (here, the interaction identifier identifies information within the message, e.g., the recipient identifier and sender identifier, and also uniquely identifies the message)], 
a deduplication module [Rowny ¶ 0036: computing device 104 includes a multi-channel messaging subsystem 112 that can use the identifier to eliminate duplicate messages that are received] having instructions that when executed by the one or more processors cause the one or more processors to compare the first incoming temporary identifier value to the second incoming temporary identifier value to determine when the first incoming temporary identifier value is related to the second incoming temporary identifier value [Rowny ¶ 0071: recipient device 506 can check the identifier against a local database of received messages and, if the identifier is not present in the local repository/database, the recipient device 506 can determine that the message is not a duplicate and store the identifier; ¶ 0072: after receiving the second message the database/repository of received messages can be referenced to determine whether the second instance is a duplicate (i.e. a stored first identifier is compared to a received second identifier to determine if they are the same value)] and 
discard the second incoming message when the first incoming temporary identifier value is related to the second incoming temporary identifier value [Rowny ¶ 0072: In response to determining that the second instance is a duplicate, the second instance of the message can be discarded (540)], and 
a message processing module having instructions that when executed by the one or more processors cause the one or more processors to process the first incoming message [Rowny ¶ 0071: When the message is not a duplicate, the identifier can be stored in the repository/database (530) and the identifier can be removed from the message (532). With the identifier removed, the message can be output by the recipient device 506 (536) (i.e. the message is processed)].
Regarding claim 2, Rowny teaches the system of claim 1, wherein the first incoming temporary identifier value is at least one of: equal to the second incoming temporary identifier value and has a portion that is equal to the second incoming temporary identifier value, wherein the portion is at least one byte [Rowny ¶ 0072: after receiving the second message the database/repository of received messages can be referenced to determine whether the second instance is a duplicate (i.e. a stored first identifier is compared to a received second identifier to determine if they are the same value)].
Regarding claim 10, Rowny teaches a method for receiving messages, the method comprising the steps of: 
receiving a first message via a first transmission protocol having a first temporary identifier value [Rowny ¶ 0071: receiving device 506 receives a message 524 containing identifier (see ¶ 0069: message is generated by inserting/appending/concatenating the identifier into the message) ¶ 0033: message is received over two communication channels, e.g., IP and PSTN (i.e. a first message may be received over first transmission protocol and second message over second transmission protocol)], wherein the first temporary identifier value identifies information within the first message [Rowny ¶ 0009: unique identifier can be a recipient identifier for the client computing device, a sender identifier for the other client computing device, and an interaction identifier that is unique to messages associated with the recipient identifier and the sender identifier; ¶ 0011: The recipient identifier and the sender identifier can be included in the message, and the interaction identifier is added to the identified message as the at least a portion of the unique identifier (here, the interaction identifier identifies information within the message, e.g., the recipient identifier and sender identifier, and also uniquely identifies the message)]; 
receiving a second message via a second transmission protocol having a second temporary identifier value [Rowny ¶ 0072: recipient device 506 can receive a second instance of the message (536), containing identifier; (see ¶ 0069: message is generated by inserting/appending/concatenating the identifier into the message); ¶ 0033: message is received over two communication channels, e.g., IP and PSTN (i.e. a first message may be received over first transmission protocol and second message over second transmission protocol)], wherein the second temporary identifier value identifies information within the second message [Rowny ¶ 0009: unique identifier can be a recipient identifier for the client computing device, a sender identifier for the other client computing device, and an interaction identifier that is unique to messages associated with the recipient identifier and the sender identifier; ¶ 0011: The recipient identifier and the sender identifier can be included in the message, and the interaction identifier is added to the identified message as the at least a portion of the unique identifier (here, the interaction identifier identifies information within the message, e.g., the recipient identifier and sender identifier, and also uniquely identifies the message)]; 
comparing the first temporary identifier value to the second temporary identifier value to determine if the first temporary identifier value is related to the second temporary identifier value [Rowny ¶ 0071: recipient device 506 can check the identifier against a local database of received messages and, if the identifier is not present in the local repository/database, the recipient device 506 can determine that the message is not a duplicate and store the identifier; ¶ 0072: after receiving the second message the database/repository of received messages can be referenced to determine whether the second instance is a duplicate (i.e. a stored first identifier is compared to a received second identifier to determine if they are the same value)]; 
discarding the second message when the first temporary identifier value is related to the second temporary identifier value [Rowny ¶ 0072: In response to determining that the second instance is a duplicate, the second instance of the message can be discarded (540)]; and 
processing the first message [Rowny ¶ 0071: When the message is not a duplicate, the identifier can be stored in the repository/database (530) and the identifier can be removed from the message (532). With the identifier removed, the message can be output by the recipient device 506 (536) (i.e. the message is processed)].
Regarding claim 11, Rowny teaches the method of claim 10, wherein the first temporary identifier value is at least one of: equal to the second temporary identifier value and has a portion that is equal to the second temporary identifier value, wherein the portion is at least one byte [Rowny ¶ 0072: after receiving the second message the database/repository of received messages can be referenced to determine whether the second instance is a duplicate (i.e. a stored first identifier is compared to a received second identifier to determine if they are the same value)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowny in view of Wirth et al. (US 2020/0059821; “Wirth”).
Regarding claim 5, Rowny teaches the system of claim 1, however, does not explicitly disclose wherein the first incoming message and the second incoming message are vehicle-to-everything (V2X) messages transmitted from at least one of a vehicle, a roadside unit, and an infrastructure.
However, in a similar field of endeavor,  Wirth teaches wherein the first incoming message and the second incoming message are vehicle-to-everything (V2X) messages transmitted from at least one of a vehicle, a roadside unit, and an infrastructure [Wirth ¶ 0018: the user equipment is configured to receive a plurality of different versions of the data packet transmitted by the radio access network to the user equipment in parallel via different physical resources; ¶ 0270: different physical resources might be transported on different antennas, different beams or even use different RATs. Different RATs may be LTE, 5G/NR, but may also include LTE V2X and IEEE 802.11p DSRC].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of receiving data packets containing temporary IDs and comparing those IDs to determine whether duplication has occurred as taught by Rowny with the method of transmitting duplicate messages across multiple transmission resources including V2X resources as taught by Wirth.  The motivation to do so would be to mitigate the need for data retransmissions in an environment with poor signal quality [Wirth ¶ 0012].
Regarding claim 6, Rowny teaches the system of claim 1, wherein the first transmission protocol does not equal the second transmission protocol [Rowny ¶ 0033: transmission over separate IP and PSTN protocols]. 
However, Rowny does not explicitly disclose wherein: the first transmission protocol includes at least one of Dedicated Short-Range Communication (DSRC), Cellular V2X (C-V2X), Wi-Fi, and Bluetooth; the second transmission protocol includes at least one of Dedicated Short-Range Communication (DSRC), Cellular V2X (C-V2X), Wi-Fi, and Bluetooth.
However, in a similar field of endeavor, Wirth teaches wherein: the first transmission protocol includes at least one of Dedicated Short-Range Communication (DSRC), Cellular V2X (C-V2X), Wi-Fi, and Bluetooth; the second transmission protocol includes at least one of Dedicated Short-Range Communication (DSRC), Cellular V2X (C-V2X), Wi-Fi, and Bluetooth [Wirth ¶ 0018: the user equipment is configured to receive a plurality of different versions of the data packet transmitted by the radio access network to the user equipment in parallel via different physical resources; ¶ 0270: different physical resources might be transported on different antennas, different beams or even use different RATs. Different RATs may be LTE, 5G/NR, but may also include LTE V2X and IEEE 802.11p DSRC].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of receiving data packets containing temporary IDs and comparing those IDs to determine whether duplication has occurred as taught by Rowny with the method of transmitting duplicate messages across multiple transmission resources including V2X resources as taught by Wirth.  The motivation to do so would be to mitigate the need for data retransmissions in an environment with poor signal quality [Wirth ¶ 0012].

Claims 7-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowny in view of Kuehnel (US 2012/0008535; “Kuehnel”).
Regarding claim 7, Rowny teaches the system of claim 1, wherein: the memory further comprises an identifier generating module having instructions that when executed by the one or more processors cause the one or more processors to generate an identifier value [Rowny ¶ 0040: messaging subsystem 112 can optionally insert an identifier into the message before it is transmitted over the channels 106 and 108 wherein the identifier can be provided through heuristics that are part of the message (e.g., timestamp, content) (i.e. the identifier is generated)], and 
the communications module further comprising instructions that when executed by the one or more processors cause the one or more processors to transmit a first outgoing having a first outgoing temporary identifier value, the first outgoing temporary identifier value being based on the identifier value and transmit a second outgoing message having a second outgoing temporary identifier value, the second outgoing temporary identifier value being based on the identifier value [Rowny ¶ 0040: For outbound messages, the messaging subsystem 112 can optionally insert an identifier into the message before it is transmitted over the channels 106 and 108. The identifier (ID) can be similar to the identifier that is used for inbound messages; ¶ 0039: messaging subsystem 112 can transmit the message simultaneously or in series across both channels 106 and 108 (i.e. a first message with first identifier is transmitted and a second (duplicate) message with second identifier is transmitted)].
However, Rowny does not explicitly disclose the identifier value is a random identifier value.
However, in a similar field of endeavor, Kuehnel teaches the identifier value is a random identifier value [Kuehnel ¶ 0053: a duplicate packet can be marked or identified by a unique identifier, such as a counter value, a randomly generated identifier, a Globally Unique Identifier (GUID), and the like].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of receiving data packets containing temporary IDs and comparing those IDs to determine whether duplication has occurred as taught by Rowny with the method of using a randomly generated unique identifier to identify duplicate data packets as taught by Kuehnel.  The motivation to do so would be to improve data transfer continuity in wireless communication systems [Kuehnel ¶ 0003].
Regarding claim 8, Rowny in view of Kuehnel teaches the system of claim 7, wherein the first outgoing temporary identifier value is at least one of: equal to the second outgoing temporary identifier value and has a portion that is equal to the second outgoing temporary identifier value, wherein the portion is at least one byte [Rowny ¶ 0040: For outbound messages, the messaging subsystem 112 can optionally insert an identifier into the message before it is transmitted over the channels 106 and 108. The identifier (ID) can be similar to the identifier that is used for inbound messages; ¶ 0039: messaging subsystem 112 can transmit the message simultaneously or in series across both channels 106 and 108 (i.e. a first message with first identifier is transmitted and a second (duplicate) message with second identifier is transmitted)].
Regarding claim 16, Rowny teaches a method for transmitting messages, the method comprising the steps of: 
generating an identifier value [Rowny ¶ 0040: messaging subsystem 112 can optionally insert an identifier into the message before it is transmitted over the channels 106 and 108 wherein the identifier can be provided through heuristics that are part of the message (e.g., timestamp, content) (i.e. the identifier is generated)]; 
transmitting a first message via a first transmission protocol having a first temporary identifier value [Rowny ¶ 0040: For outbound messages, the messaging subsystem 112 can optionally insert an identifier into the message before it is transmitted over the channels 106 and 108. The identifier (ID) can be similar to the identifier that is used for inbound messages; ¶ 0039: messaging subsystem 112 can transmit the message simultaneously or in series across both channels 106 and 108 (i.e. a first message with first identifier is transmitted and a second (duplicate) message with second identifier is transmitted); ¶ 0033: message is received over two communication channels, e.g., IP and PSTN (i.e. a first message may be received over first transmission protocol and second message over second transmission protocol)], the first temporary identifier value being based on the generated identifier value, wherein the first temporary identifier value identifies information within the first message [Rowny ¶ 0009: unique identifier can be a recipient identifier for the client computing device, a sender identifier for the other client computing device, and an interaction identifier that is unique to messages associated with the recipient identifier and the sender identifier; ¶ 0011: The recipient identifier and the sender identifier can be included in the message, and the interaction identifier is added to the identified message as the at least a portion of the unique identifier (here, the interaction identifier identifies information within the message, e.g., the recipient identifier and sender identifier, and also uniquely identifies the message)]; and 
transmitting a second message via a second transmission protocol having a second temporary identifier value [Rowny ¶ 0040: For outbound messages, the messaging subsystem 112 can optionally insert an identifier into the message before it is transmitted over the channels 106 and 108. The identifier (ID) can be similar to the identifier that is used for inbound messages; ¶ 0039: messaging subsystem 112 can transmit the message simultaneously or in series across both channels 106 and 108 (i.e. a first message with first identifier is transmitted and a second (duplicate) message with second identifier is transmitted); ¶ 0033: message is received over two communication channels, e.g., IP and PSTN (i.e. a first message may be received over first transmission protocol and second message over second transmission protocol)], the second temporary identifier value being based on the generated identifier value, wherein the second temporary identifier value identifies information within the second message [Rowny ¶ 0009: unique identifier can be a recipient identifier for the client computing device, a sender identifier for the other client computing device, and an interaction identifier that is unique to messages associated with the recipient identifier and the sender identifier; ¶ 0011: The recipient identifier and the sender identifier can be included in the message, and the interaction identifier is added to the identified message as the at least a portion of the unique identifier (here, the interaction identifier identifies information within the message, e.g., the recipient identifier and sender identifier, and also uniquely identifies the message)].
However, Rowny does not explicitly disclose the generated identifier value is a randomly generated identifier value.
However, Kuehnel teaches the generated identifier value is a randomly generated identifier value [Kuehnel ¶ 0053: a duplicate packet can be marked or identified by a unique identifier, such as a counter value, a randomly generated identifier, a Globally Unique Identifier (GUID), and the like].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of receiving data packets containing temporary IDs and comparing those IDs to determine whether duplication has occurred as taught by Rowny with the method of using a randomly generated unique identifier to identify duplicate data packets as taught by Kuehnel.  The motivation to do so would be to improve data transfer continuity in wireless communication systems [Kuehnel ¶ 0003].
Regarding claim 17, Rowny in view of Kuehnel teaches the method of claim 16, wherein the first temporary identifier value is at least one of: equal to the second temporary identifier value and has a portion that is equal to the second temporary identifier value, wherein the portion is at least one byte [Rowny ¶ 0072: after receiving the second message the database/repository of received messages can be referenced to determine whether the second instance is a duplicate (i.e. a stored first identifier is compared to a received second identifier to determine if they are the same value)].

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowny in view of Kuehnel in view of Wirth.
Regarding claim 19, Rowny in view of Kuehnel teaches the method of claim 16, however, does not explicitly disclose 
However, in a similar field of endeavor, Wirth teaches wherein the first message and the second message are vehicle- to-everything (V2X) messages transmitted from at least one of a vehicle, a roadside unit, and an infrastructure [Wirth ¶ 0018: the user equipment is configured to receive a plurality of different versions of the data packet transmitted by the radio access network to the user equipment in parallel via different physical resources; ¶ 0270: different physical resources might be transported on different antennas, different beams or even use different RATs. Different RATs may be LTE, 5G/NR, but may also include LTE V2X and IEEE 802.11p DSRC].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of receiving data packets containing temporary IDs and comparing those IDs to determine whether duplication has occurred as taught by Rowny with the method of transmitting duplicate messages across multiple transmission resources including V2X resources as taught by Wirth.  The motivation to do so would be to mitigate the need for data retransmissions in an environment with poor signal quality [Wirth ¶ 0012].
Regarding claim 20, Rowny in view of Kuehnel teaches the method of claim 16, wherein the first transmission protocol does not equal the second transmission protocol [Rowny ¶ 0033: transmission over separate IP and PSTN protocols]. 
However, Rowny does not explicitly disclose wherein: the first transmission protocol includes at least one of Dedicated Short-Range Communication (DSRC), Cellular V2X (C-V2X), Wi-Fi, and Bluetooth; the second transmission protocol includes at least one of Dedicated Short-Range Communication (DSRC), Cellular V2X (C-V2X), Wi-Fi, and Bluetooth.
However, in a similar field of endeavor, Wirth teaches wherein: the first transmission protocol includes at least one of Dedicated Short-Range Communication (DSRC), Cellular V2X (C-V2X), Wi-Fi, and Bluetooth; the second transmission protocol includes at least one of Dedicated Short-Range Communication (DSRC), Cellular V2X (C-V2X), Wi-Fi, and Bluetooth [Wirth ¶ 0018: the user equipment is configured to receive a plurality of different versions of the data packet transmitted by the radio access network to the user equipment in parallel via different physical resources; ¶ 0270: different physical resources might be transported on different antennas, different beams or even use different RATs. Different RATs may be LTE, 5G/NR, but may also include LTE V2X and IEEE 802.11p DSRC].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of receiving data packets containing temporary IDs and comparing those IDs to determine whether duplication has occurred as taught by Rowny with the method of transmitting duplicate messages across multiple transmission resources including V2X resources as taught by Wirth.  The motivation to do so would be to mitigate the need for data retransmissions in an environment with poor signal quality [Wirth ¶ 0012].

Allowable Subject Matter
Claims 3-4, 9, 12-13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/           Primary Examiner, Art Unit 2474